Opinion issued August 15, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00054-CV
                            ———————————
                          DEBORAH TATE, Appellant
                                         V.
 MEISTERWOOD COMMUNITY IMPROVEMENT ASSOCIATION AND
         SEARS, BENNETT & GERDES, LLP, Appellees


                    On Appeal from the 113th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-30933


                          MEMORANDUM OPINION

      Appellant, Deborah Tate, has neither established indigence nor paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P. 20.1

(listing requirements for establishing indigence); TEX. R. APP. P. 37.3(b) (allowing

dismissal of appeal if no clerk’s record filed due to appellant’s fault). After being
notified on April 9, 2019 that this appeal was subject to dismissal, appellant did not

respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal).

      We dismiss the appeal. See TEX. R. APP. P. 42.3(b); 43.2(f). We dismiss any

pending motions as moot.


                                  PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                          2